DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 11 are pending.  Claims 1, 2, 7 and 8 were amended.  

Specification
Amendments to the specification were received on 14 December 2021.  These amendments are acceptable.

Claim Interpretation
As discussed in the 28 September 2021 Office Action, a “storage unit configured to store”, “a control unit configured to estimate”, “an available range determination module configured to calculate (determine)”, and “a profile management module configured to estimate (update)” in claims 1 – 4 have been interpreted under 35 USC 113(f).  
A review of the specification finds the “storage unit” defined on page 8 as “at least one of RAM, ROM, EPROM, flash memory, register and a disk device”.  Therefore, for the purpose of the instant examination, the Examiner interprets the “storage unit” as a memory device.   The “control unit” is described on page 12 as “control unit 150 includes a processor”.   Therefore, for the purpose of the instant 

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitations "the control unit" and “the storage unit” in the last three lines of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 11 are rejected under 35 U.S.C. 102 as being anticipated by Katayama, et al., JP 2012137330 A (hereinafter 'Katayama') in view of  Christensen et al., US 2010/0291417 (hereinafter 'Christensen') in view of Takahashi et al., US 2018/0313906 (hereinafter 'Takahashi').

Regarding claim 1: Katayama teaches an apparatus for estimating a state of charge (SOC)-open circuit voltage (OCV) profile ([0013 – 0015, Fig. 1, 2 and 6]: discloses OCV characteristic estimation apparatus 100 for determining the state of charge of a secondary battery using SOC-OCV curves such as the curves shown in Fig 6), comprising: 
a storage unit configured to store ([Fig. 12, 0031]: storage unit 140): 
	a beginning of life (BOL) positive electrode half-cell SOC-OCV profile  ([0049]: discloses storing an initial function P(q) for the positive electrode that maps a state of charge (“amount of electricity supplied to the secondary battery 200”) to an open circuit voltage (“open circuit potential”)); 

	a BOL full-cell SOC-OCV profile ([0079, Fig 6]: the line “P(q) – N(q)” indicates the SOC-OCV profile of the full cell, derived from a subtraction of the initial profiles of the two half-cells);
	and a BOL full-cell total capacity  ([0088]: discloses a total amount that can be discharged when the battery is new, which is equivalent to the battery capacity);
a control unit configured to estimate a full-cell SOC-OCV profile at middle of life (MOL) ([0075, Fig 2]: OCP characteristic acquiring unit 110), the control unit including: 
an available range determination module configured to: 
	calculate an MOL full-cell total capacity after a secondary battery is fully charged and then fully discharged, between a lower limit of discharge voltage and an upper limit of charge voltage when the secondary battery is at MOL, based on a current of the secondary battery sensed by a sensor after the secondary battery is fully charged and then fully discharged ([0095, 0096]: discloses measuring a total capacity of the battery at the time of the measurement by performing a complete charge followed by a complete discharge);; and 
	determine the MOL positive electrode available range and the MOL negative electrode available range such that a ratio of the MOL full-cell total capacity to the BOL full-cell total capacity is equal to each of a ratio of the MOL positive electrode available range to the BOL positive electrode available range and a ratio of the MOL 
a profile management module configured to: 
	estimate, as an MOL full-cell SOC-OCV profile, a differential profile ([Fig 7]: the dotted line denotes a difference between the positive half-cell profile P and the negative half-cell profile N) corresponding to a difference between: 
		a positive electrode half-cell SOC-OCV profile part corresponding to the MOL positive electrode available range ([0103, Fig 7]: discloses calculating the positive electrode curve as an offset from the previous positive electrode curve, shown as Q2 in figure 7); and 
		a negative electrode half-cell SOC-OCV profile part corresponding to the MOL negative electrode available range ([0104, Fig 7]: discloses calculating the negative electrode curve as a offset from the previous negative electrode curve, shown as Q2 in figure 7); and 
		update the BOL full-cell SOC-OCV profile stored in the storage unit to be the estimated MOL full-cell SOC-OCV profile ([0103, Fig 7]: discloses storing the updated curve in the storage unit 140).

Katayama is silent with respect to:

	a BOL positive electrode available range between a lowest available SOC and a highest available SOC for a positive electrode of a secondary battery; 
	a BOL negative electrode available range between a lowest available SOC and a highest available SOC for a negative electrode of the secondary battery; 
an available range determination module configured to: 
		determine the MOL positive electrode available range and the MOL negative electrode available range such that
		a highest available SOC for the positive electrode of the secondary battery at MOL is less than the highest available SOC for the positive electrode of the secondary battery at BOL; and 
		a lowest available SOC for the negative electrode of the secondary battery at MOL is greater than the lowest available SOC for the negative electrode of the secondary battery at BOL; and
a communication unit configured to communicate, under control of the control unit, with an external device to transmit the estimated MOL full-cell SOC-OCV profile, stored in the storage unit, to the external device to control the charging and discharging of the secondary battery.

Christensen teaches “a method of determining extent and type of capacity fade of an electrochemical cell” ([abstract]) that includes 
a BOL positive electrode available range between a lowest available SOC and a highest available SOC for a positive electrode of a secondary battery ([0021 – 0026, max,0 and ymin,0); 
a BOL negative electrode available range between a lowest available SOC and a highest available SOC for a negative electrode of the secondary battery ([0027, 00303]: discloses how to calculate the capacity of the negative electrode given the minimum and maximum SOC values of the electrode, where the BOL SOC bounds are defined as xmax,0 and xmin,0); 
	determine the MOL positive electrode available range and the MOL negative electrode available range such that
	a highest available SOC for the positive electrode of the secondary battery at MOL is less than the highest available SOC for the positive electrode of the secondary battery at BOL; and 
	a lowest available SOC for the negative electrode of the secondary battery at MOL is greater than the lowest available SOC for the negative electrode of the secondary battery at BOL ([0031, 0032, 0044 – 0048, 0052]: discloses measuring capacity values C1 and C2, where C1 is the capacity at the end of charging, and C2 is the capacity at the end of discharging, and C1 is greater than C2.  From these measurements, the positive and negative electrode state of charge values of the aged battery are calculated as x1 and y1, from which the maximum and minimum SOC values for each electrode are calculated.  Given the definition of the capacity ration CA / C0, the equations in paragraphs 0050, 0052, and 0053 are interpreted as requiring that the possible  SOC values of each electrode satisfy the definitions of the claim).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama in view of Christensen to improve the determination of the open circuit voltage of a battery as it ages, by incorporating a model of how the battery loses capacity due to various known chemical processes, which results in a changed mapping of charge level to open circuit voltage.

Takahashi teaches determining the deterioration of a battery by measuring a changing region where the battery displays hysteresis, defining a range of state of charge values for the positive and the negative electrodes ([0118 – 0121, Fig 13] that includes 
a communication unit configured to communicate, under control of the control unit, with an external device to transmit the estimated MOL full-cell SOC-OCV profile, stored in the storage unit, to the external device to control the charging and discharging of the secondary battery ([0063]: discloses updating the SOC-OCV curve stored in the memory of control device 14 in order to estimate the deterioration of battery 12).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama in view of Christensen in view of Takahashi to allow a system using of the battery to effectively manage the usage of the battery as it ages, by acquiring battery characteristic data that reflect the current status of the battery chemistry. 

claim 2: Katayama in view of Christensen in view of Takahashi teaches the apparatus for estimating an SOC-OCV profile according to claim 1, as discussed above, wherein the available range determination module is further configured to:
determine, as a reference value, a maximum allowable SOC value of the MOL positive electrode available range and a minimum allowable SOC value of the MOL negative electrode available range based on the BOL positive electrode available range and the BOL negative electrode available range (Katayama: [Fig 7]: shows defining a minimal SOC as Q2, and a maximal state of charge as Q1).

Katayama does not explicitly teach
determine the MOL positive electrode available range and the MOL negative electrode available range by calculating a minimum allowable SOC value (pi) in the BOL positive electrode half-cell SOC-OCV profile and a maximum allowable SOC value (ng) in the BOL negative electrode half-cell SOC-OCV profile using the following Equation: 
                
                    
                        
                            p
                        
                        
                            i
                        
                    
                    =
                    
                        
                            p
                        
                        
                            f
                            ,
                            0
                        
                    
                    -
                    
                        
                            
                                
                                    (
                                    p
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                            
                                
                                    -
                                    
                                        
                                            p
                                        
                                        
                                            i
                                            ,
                                            0
                                        
                                    
                                    )
                                    Q
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                        
                    
                
            
                
                    
                        
                            n
                        
                        
                            f
                        
                    
                    =
                    
                        
                            n
                        
                        
                            i
                            ,
                            0
                        
                    
                    -
                    
                        
                            
                                
                                    (
                                    n
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                            
                                
                                    -
                                    
                                        
                                            n
                                        
                                        
                                            i
                                            ,
                                            0
                                        
                                    
                                    )
                                    Q
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                        
                    
                
            
where:
pf,0 is the maximum allowable SOC value of the positive electrode half-cell at BOL, 
pi,0 is the minimum allowable SOC value of the positive electrode half-cell at BOL, 
f,0 is the maximum allowable SOC value of the negative electrode half-cell at BOL, 
ni,0 is the minimum allowable SOC value of the negative electrode half-cell at BOL, 
Qf,0 is the total capacity of the full-cell at BOL, and 
Qf is the total capacity of the full-cell at MOL.

Katayama teaches a method of calculating new limits for the maximum values of the MOL positive electrode available range and the MOL negative electrode available range.  As best understood by the Examiner, the curves shown in Fig 7 satisfy the above set of equations, with Qf,0 equal to Q1,  Qf equal to Q3 (or Q1 – Q2), pi,0 and ni,0 equal to the X-axis (where Q1 and Q2 start), and pf,0 and nf,0 equal to Q2.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama to determine the minimum and maximum state of charge values as shown in figures 7 and 10 based on the measured capacity of the battery in a degraded state.

Regarding claim 3: Katayama in view of Christensen in view of Takahashi teaches the apparatus for estimating an SOC-OCV profile according to claim 2, as discussed above, wherein the available range determination module is further configured to:
calculate an integrated current amount by accumulating and integrating a current of a secondary battery while the secondary battery is fully charged or fully discharged 
determine the calculated integrated current amount as the MOL full-cell total capacity (Katayama: [0097]: discloses calculating the lost capacity of the battery based on the measured capacity and the initial capacity).

Regarding claim 4: Katayama in view of Christensen in view of Takahashi teaches the apparatus for estimating an SOC-OCV profile according to claim 1, as discussed above, wherein the profile management module is further configured to:
shift the BOL positive electrode half-cell SOC-OCV profile and the BOL negative electrode half-cell SOC-OCV profile relative to each other so that a difference between the BOL positive electrode half-cell SOC-OCV profile and the BOL negative electrode half-cell SOC-OCV profile is closest to the BOL full-cell SOC-OCV profile (Katayama: [Fig 7]: shows the function P(q) for the positive electrode and the function N(q) for the negative electrode half-cell beginning at the start of the X axis and continuing to the same point just past the Q1 line); and
determine a differential profile of the two profiles shifted relative to each other as the BOL full-cell SOC-OCV profile (Katayama: [Fig 7]: the dotted line denotes a difference between the positive half-cell profile P and the negative half-cell profile N).

Regarding claim 6: Katayama in view of Christensen in view of Takahashi teaches a battery management system comprising the apparatus for estimating an SOC-OCV claim 1 (Katayama: [0013 – 0015, Fig. 1, 2 and 6]: discloses OCV characteristic estimation apparatus 100 for determining the state of charge of a secondary battery using SOC-OCV curves such as the curves shown in Fig 6).

Regarding claim 7: Katayama in view of Christensen in view of Takahashi teaches a method for estimating a state of charge (SOC)-open circuit voltage (OCV) profile reflecting a degradation rate of a secondary battery ([0013 – 0015, Fig. 1, 2 and 6]: discloses OCV characteristic estimation apparatus 100 for determining the state of charge of a secondary battery using SOC-OCV curves such as the curves shown in Fig 6), the method comprising: 
storing: 
	a beginning of life (BOL) positive electrode half-cell SOC-OCV profile  ([0049]: discloses storing an initial function P(q) for the positive electrode that maps a state of charge (“amount of electricity supplied to the secondary battery 200”) to an open circuit voltage (“open circuit potential”)); 
	a BOL negative electrode half-cell SOC-OCV profile ([0049]: discloses storing an initial function N(q) for the negative electrode that maps a state of charge (“the amount of electricity supplied from the secondary battery 200”) to an open circuit voltage (“open circuit potential”)); 
	a BOL full-cell SOC-OCV profile ([0079, Fig 6]: the line “P(q) – N(q)” indicates the SOC-OCV profile of the full cell, derived from a subtraction of the initial profiles of the two half-cells);

calculating an MOL full-cell total capacity after a secondary battery is fully charged and then fully discharged, between a lower limit of discharge voltage and an upper limit of charge voltage when the secondary battery is at MOL, based on a current of the secondary battery sensed by a sensor after the secondary battery is fully charged and then fully discharged ([0095, 0096]: discloses measuring a total capacity of the battery at the time of the measurement by performing a complete charge followed by a complete discharge); and 
	determining the MOL positive electrode available range and the MOL negative electrode available range such that a ratio of the MOL full-cell total capacity to the BOL full-cell total capacity is equal to each of a ratio of the MOL positive electrode available range to the BOL positive electrode available range and a ratio of the MOL negative electrode available range to the BOL negative electrode available range ([0097, 0098, Fig 7, Fig 10]: discloses calculating the reduced capacity of the battery using the measured discharge value and the stored SOC-OCV profiles, which as best understood by the Examiner would satisfy the ratios as claimed.  The Examiner notes that there is no constraint on the various ranges sharing a common start or a common end SOC value.);
estimating, as an MOL full-cell SOC-OCV profile, a differential profile ([Fig 7]: the dotted line denotes a difference between the positive half-cell profile P and the negative half-cell profile N) corresponding to a difference between: 

	a negative electrode half-cell SOC-OCV profile part corresponding to the MOL negative electrode available range ([0104, Fig 7]: discloses calculating the negative electrode curve as a offset from the previous negative electrode curve, shown as Q2 in figure 7); and 
updating a previously stored BOL full-cell SOC-OCV profile to be the estimated MOL full-cell SOC-OCV profile ([0103, Fig 7]: discloses storing the updated curve in the storage unit 140).

Katayama is silent with respect to:
	a BOL positive electrode available range between a lowest available SOC and a highest available SOC for a positive electrode; 
a BOL negative electrode available range between a lowest available SOC and a highest available SOC for a negative electrode; 
determining the MOL positive electrode available range and the MOL negative electrode available range such that: 
	a highest available SOC for the positive electrode of the secondary battery at MOL is less than the highest available SOC for the positive electrode of the secondary battery at BOL; and

communicating, via a communication unit under control of the control unit, with an external device to transmit the estimated MOL full-cell SOC-OCV profile, stored in the storage unit, to the external device to control the charging and discharging of the secondary battery.

Christensen teaches “a method of determining extent and type of capacity fade of an electrochemical cell” ([abstract]) that includes 
a BOL positive electrode available range between a lowest available SOC and a highest available SOC for a positive electrode of a secondary battery ([0021 – 0026, 0029]: discloses how to calculate the capacity of the positive electrode given the minimum and maximum SOC values of the electrode, where the BOL SOC bounds are defined as ymax,0 and ymin,0); 
a BOL negative electrode available range between a lowest available SOC and a highest available SOC for a negative electrode of the secondary battery ([0027, 00303]: discloses how to calculate the capacity of the negative electrode given the minimum and maximum SOC values of the electrode, where the BOL SOC bounds are defined as xmax,0 and xmin,0); 
	determine the MOL positive electrode available range and the MOL negative electrode available range such that

	a lowest available SOC for the negative electrode of the secondary battery at MOL is greater than the lowest available SOC for the negative electrode of the secondary battery at BOL ([0031, 0032, 0044 – 0048, 0052]: discloses measuring capacity values C1 and C2, where C1 is the capacity at the end of charging, and C2 is the capacity at the end of discharging, and C1 is greater than C2.  From these measurements, the positive and negative electrode state of charge values of the aged battery are calculated as x1 and y1, from which the maximum and minimum SOC values for each electrode are calculated.  Given the definition of the capacity ration CA / C0, the equations in paragraphs 0050, 0052, and 0053 are interpreted as requiring that the possible  SOC values of each electrode satisfy the definitions of the claim).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama in view of Christensen to improve the determination of the open circuit voltage of a battery as it ages, by incorporating a model of how the battery loses capacity due to various known chemical processes, which results in a changed mapping of charge level to open circuit voltage.

Takahashi teaches determining the deterioration of a battery by measuring a changing region where the battery displays hysteresis, defining a range of state of charge values for the positive and the negative electrodes ([0118 – 0121, Fig 13] that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama in view of Christensen in view of Takahashi to allow a system using of the battery to effectively manage the usage of the battery as it ages, by acquiring battery characteristic data that reflect the current status of the battery chemistry. 

Regarding claim 8: Katayama in view of Christensen in view of Takahashi teaches the method for estimating an SOC-OCV profile according to claim 7, as discussed above, wherein the determining comprises: 
determining, as a reference value, a maximum allowable SOC value of the MOL positive electrode available range and a minimum allowable SOC value of the MOL negative electrode available range based on the BOL positive electrode available range and the BOL negative electrode available range ([Fig 7]: shows defining a minimal SOC as Q2, and a maximal state of charge as Q1). 

Katayama does not explicitly teach

                
                    
                        
                            p
                        
                        
                            i
                        
                    
                    =
                    
                        
                            p
                        
                        
                            f
                            ,
                            0
                        
                    
                    -
                    
                        
                            
                                
                                    (
                                    p
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                            
                                
                                    -
                                    
                                        
                                            p
                                        
                                        
                                            i
                                            ,
                                            0
                                        
                                    
                                    )
                                    Q
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                        
                    
                
            
                
                    
                        
                            n
                        
                        
                            f
                        
                    
                    =
                    
                        
                            n
                        
                        
                            i
                            ,
                            0
                        
                    
                    -
                    
                        
                            
                                
                                    (
                                    n
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                            
                                
                                    -
                                    
                                        
                                            n
                                        
                                        
                                            i
                                            ,
                                            0
                                        
                                    
                                    )
                                    Q
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    f
                                    ,
                                    0
                                
                            
                        
                    
                
            
where:
pf0 is the maximum allowable SOC value of the positive electrode half-cell at BOL, 
pi0 is the minimum allowable SOC value of the positive electrode half-cell at BOL, 
nf0 is the maximum allowable SOC value of the negative electrode half-cell at BOL, 
ni0 is the minimum allowable SOC value of the negative electrode half-cell at BOL, 
Qf0 is the total capacity of the full-cell at BOL, and 
Qf is the total capacity of the full-cell at MOL.

Katayama teaches a method of calculating new limits for the maximum values of the MOL positive electrode available range and the MOL negative electrode available range.  As best understood by the Examiner, the curves shown in Fig 7 satisfy the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama to determine the minimum and maximum state of charge values as shown in figures 7 and 10 based on the measured capacity of the battery in a degraded state.

Regarding claim 9: Katayama in view of Christensen in view of Takahashi teaches the method for estimating an SOC-OCV profile according to claim 8, as discussed above, wherein the calculating the MOL full-cell total capacity comprises: 
calculating an integrated current amount by accumulating and integrating a current of the secondary battery while the secondary battery is fully charged or fully discharged between the lower limit of discharge voltage and the upper limit of charge voltage (Katayama: [0096]: discloses performing a discharge process from the fully charged state of the battery at the time of determining the degraded state); and 
determining the calculated integrated current amount as the MOL full-cell total capacity (Katayama: [0097]: discloses calculating the lost capacity of the battery based on the measured capacity and the initial capacity).

Regarding claim 10: Katayama in view of Christensen in view of Takahashi teaches the method for estimating an SOC-OCV profile according to claim 7, as discussed above, further comprising shifting the BOL positive electrode half-cell SOC-OCV profile and the 

Regarding claim 11: Katayama in view of Christensen in view of Takahashi teaches a computer-readable recording medium having recorded thereon a program for performing the method for estimating an SOC-OCV profile according to claim 7 ([0017]: discloses distributing the method as a program on a CD-ROM).


Claim 5 is rejected under 35 U.S.C. 102 as being anticipated by Katayama in view of Christensen in view of Takahashi in view of Cha, et al., WO 2016064104 A1 (hereinafter 'Cha', but for convenience of reference, the Examiner will quote paragraph numbers from the US national stage application, Pre-Grant publication US 2017/0146610).

Regarding claim 5: Katayama in view of Christensen in view of Takahashi teaches the apparatus for estimating an SOC-OCV profile according to claim 1, as discussed above, wherein the secondary battery is a lithium secondary battery including:

graphite in a negative electrode ([0028]: discloses a anode composed of a carbon material).

Katayama in view of Christensen in view of Takahashi is silent with respect to 
a Ni-Mn-Co based positive electrode material in a positive electrode.

Cha teaches a method for determining a degraded SOC-OCV profile of a secondary battery ([Abstract]) which includes 
a Ni-Mn-Co based positive electrode material in a positive electrode ([0036]: discloses a cathode material including nickel, magnesium, and cobalt), and 
graphite in a negative electrode ([0036]: discloses an anode material comprising graphite).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Katayama in view of Christensen in view of Takahashi in view of Cha to determine how much a battery with the specific cathode and anode construction has degraded, is that were of interest.

Response to Arguments
Drawings 


35 USC §112 
Applicant’s amendments with respect to claims 1 and 7, to define the “available range” elements, have been fully considered and resolve the issues of indefiniteness.  The rejection of 28 September 2021 have been withdrawn. 

	
35 USC §101
Claims 1 and 7 as amended have been analyzed for patent eligibility and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 28 September 2021 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., communicating the revised MOL full-cell SOC-OCV profile to an external device for the purpose of controlling the secondary battery), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).
claim 7 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., e.g., communicating the revised MOL full-cell SOC-OCV profile to an external device for the purpose of controlling the secondary battery), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).
	
	
35 USC §102 
Applicant’s arguments with respect to claims 1 – 7 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.   Examiner agrees that Katayama and Cha are silent with respect to the amended limitations reciting 
a highest available SOC for the positive electrode of the secondary battery at MOL is less than the highest available SOC for the positive electrode of the secondary battery at BOL; and
a lowest available SOC for the negative electrode of the secondary battery at MOL is greater than the lowest available SOC for the negative electrode of the secondary battery at BOL.
Please see the Christensen references cited above, which teaches the amended limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862